DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 06/08/2022, the Applicant elected without traverse Group I (claims 1-17) and withdrew claims 18-20 as being drawn to a nonelected Group II.
Currently, claims 1-17 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 04/13/2022 and 08/08/2022. The IDS have been considered.
Claim Objections
Claims 9-10 and 16 are objected to because of the following informalities: 
	Regarding claim 9, in line 2 “a desired formed” should read “a desired form.”
	Regarding claim 10, in line 2, “a desired formed” should read “a desired form.”
	Regarding claim 16, in lines 1-2, “a desired formed” should read “a desired form.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 is indefinite, because the word “may” renders the claim indefinite. “May” is used to express possibility or probability; thus, it is only possible or probable that the silicone pads include a plurality of layers. It becomes uncertain if the silicone pads actually include a plurality of layers.
	Claim 5 is indefinite, because the limitation “high refractive-index particles” renders the claim indefinite. It is unclear if such high refractive-index particles are the same high refractive-index particles as recited in the intervening claim 4.
Claim 11 is indefinite, because the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, because the upper and lower limits associated with the term “about” within a claim limitation cannot be clearly determined.
I. Prior-art rejections based on Takeda
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-10, 12-13 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0238761 A1 to Takeda et al. (“Takeda”).

    PNG
    media_image1.png
    317
    394
    media_image1.png
    Greyscale

Regarding independent claim 1, Takeda in Fig. 1 teaches a domed light-emitting diode (LED)-module 1 (¶ 25, light-emitting device 1), the domed LED-module 1 comprising: 
a package substrate 10 (¶ 25, substrate 10); 
an LED die 13 (¶ 27, light-emitting element 13 is a an LED chip) formed on the package substrate 10; 
one or more silicone pads 16 (Fig. 1 & ¶ 29, light-reflective films 16 are flat-topped structures formed of methyl silicone i.e. silicone pads) formed on the package substrate 10 and at least partially surrounding the LED die 13; and 
a high refractive-index material 17 (¶ 25 & ¶ 30, lens-shaped sealing member 17 is formed of phenyl silicone, which is the same material as the Applicant purported in disclosure for high-refractive index material (see claim 7 of the present application)) formed over the one or more silicone pads 16.
	Regarding claim 2, Takada in Fig. 1 further teaches the one or more silicone pads 16 comprise at least one layer of methyl silicone (¶ 29).
	Regarding claim 3, Takada in Fig. 1 further teaches the one or more silicone pads 16 may comprise a plurality of layers (Fig. 1 discloses that there are more than one pads 16, which are a plurality of layers 16).
	Regarding claim 7, Takeda in Fig. 1 further teaches the high refractive-index material 17 comprises at least one layer of phenyl silicone (¶ 30).
	Regarding claim 8, Takeda in Figs. 1-2 further teaches the high refractive-index material 17 is formed in to achieve a desired radiation-distribution pattern (Fig. 2, ¶ 30 & ¶ 32-¶ 34, desired wide batwing light distribution).
	Regarding claim 9, Takeda in Figs. 1-2 further teaches the high refractive-index material 17 is formed to achieve a desired formed to focus radiation from the LED die 13 in a desired direction (Figs. 1-2, ¶ 30 & ¶ 32-¶ 34, material 17 changes distribution of light emitted from the element 13. That is, material 17 focuses light emitted from the LED die 13 into desired directions. Furthermore, material 17 has a convex cured upper surface, which is the same shape as that of the high refractive-index material 113 in Figs. 1D, 3A & 3C in the present application, therefore material 17 would have the same claimed functions).
	Regarding claim 10, Takeda in Figs. 1-2 further teaches the high refractive-index material 17 is formed to achieve a desired formed to focus radiation from the LED die 13 with a desired beam spread (Figs. 1-2, ¶ 30 & ¶ 32-¶ 34, Figs. 1-2, ¶ 30 & ¶ 32-¶ 34, material 17 changes distribution of light emitted from the element 13. That is, material 17 focuses light emitted from the LED die 13 into desired directions to widen light distribution. Furthermore, material 17 has a convex cured upper surface, which is the same shape as that of the high refractive-index material 113 in Figs. 1D, 3A & 3C in the present application, therefore material 17 would have the same claimed functions).
	Regarding claim 12, Takeda in Fig. 1 further teaches the one or more silicone pads 16 is formed of methyl silicone (¶ 29), which is the same material as the Applicant purported in disclosure for the silicone pads (see claim 2 and paragraph 39 in the specification of the present application). Therefore, Takeda’s methyl silicone pads 16 would have the same glass-transition temperature of at least less than about -40°C as claimed.
Regarding independent claim 13, Takeda in Fig. 1 teaches a light-emitting diode (LED)-module 1 (¶ 25, light-emitting device 1), the LED-module 1 comprising: 
a package substrate 10 (¶ 25, substrate 10); 
an LED die 13 (¶ 27, light-emitting element 13 is a an LED chip) formed on the package substrate 10; 
one or more pads 16 (Fig. 1 & ¶ 29, light-reflective films 16 are flat-topped structures formed of methyl silicone), comprising methyl silicone (¶ 29), formed on the package substrate 10 and at least partially surrounding the LED die 13; and 
a dome 17 (Fig. 1, ¶ 25 & ¶ 30, lens-shaped sealing member 17 is formed of phenyl silicone), comprising phenyl silicon (¶ 30), formed over the one or more silicone pads 16.
	Regarding claim 15, Takeda in Figs. 1-2 further teaches the dome 17 is formed in to achieve a desired radiation-distribution pattern (Fig. 2, ¶ 30 & ¶ 32-¶ 34, desired wide batwing light distribution).
	Regarding claim 16, Takeda in Figs. 1-2 further teaches the dome 17 is formed to achieve a desired formed to focus radiation from the LED die 13 in a desired direction (Figs. 1-2, ¶ 30 & ¶ 32-¶ 34, material 17 changes distribution of light emitted from the element 13. That is, material 17 focuses light emitted from the LED die 13 into desired directions. Furthermore, material 17 has a convex cured upper surface, which is the same shape as that of the high refractive-index material 113 in Figs. 1D, 3A & 3C in the present application, therefore material 17 would have the same claimed functions).
	Regarding claim 17, Takeda in Figs. 1-2 further teaches the dome 17 is formed to achieve a desired shape to focus radiation from the LED die 13 with a desired beam spread (Figs. 1-2, ¶ 30 & ¶ 32-¶ 34, Figs. 1-2, ¶ 30 & ¶ 32-¶ 34, material 17 changes distribution of light emitted from the element 13. That is, material 17 focuses light emitted from the LED die 13 into desired directions to widen light distribution. Furthermore, material 17 has a convex cured upper surface, which is the same shape as that of the high refractive-index material 113 in Figs. 1D, 3A & 3C in the present application, therefore material 17 would have the same claimed functions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of US 2016/0260872 A1 to Butterworth.
	Regarding claim 6, Takeda does not explicitly disclose a cathode mount and an anode mount formed on the package substrate, the cathode mount and the anode mount being configured to electrically couple to the LED die.
	Butterworth recognizes a need for electrically connecting an LED die to a mounting substrate (¶ 3-¶ 5). Butterworth satisfies the need by providing an anode metal pad 22 (i.e. anode mount) and a cathode metal pad 23 (i.e. cathode mount) on a substrate 12 (Fig. 1 & ¶ 3-¶ 5).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the package substrate taught by Takeda with the anode and cathode mounts taught by Butterworth, so as to electrically connect an LED die to a mounting substrate.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of US 2018/0358520 A1 to Moon et al. (“Moon”).
	Regarding claim 14, Takeda does not explicitly disclose a colorant comprised of high refractive-index particles dispersed within the one or more silicone pads. Takeda in Fig. 1 discloses the silicone pads 16 are formed of methyl silicone (¶ 29).
	Moon recognizes a need for improving reflectivity of a reflective pattern (¶ 63). Moon satisfies the need by providing reflective particles, including TiO2, in a reflective pattern comprising methyl silicone (¶ 63), in which TiO2 particles are the same material as the Applicant purported in disclosure for a colorant in the form of high refractive-index particles (see paragraph 23 in the specification of the present application).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the silicone pad taught by Takeda with the reflective particles taught by Moon, so as to improve reflectivity of a reflective pattern.
II. Prior-art rejections based on Camras
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0062469 A1 to Camras et al. (“Camras”).

    PNG
    media_image2.png
    410
    578
    media_image2.png
    Greyscale

	Regarding independent claim 1, Camras in Fig. 2A teaches a domed light-emitting diode (LED)-module 200 (Fig. 2A & ¶ 18, light emitter 200), the domed LED-module 200 comprising: 
a package substrate 204 (¶ 18, support 204); 
an LED die 202 (¶ 18, LED die 202) formed on the package substrate 204; 
one or more silicone pads 232 (¶ 46, second silicones 232 are flat-topped structures i.e. pads) formed on the package substrate 204 and at least partially surrounding the LED die 202; and 
a high refractive-index material 214 (¶ 23, high index lens 214) formed over the one or more silicone pads 232.
	Regarding claim 4, Camras in Fig. 2A further teaches a colorant comprised of high refractive-index particles dispersed within the one or more silicone pads 232 (¶ 46, second silicone 232 is filled with reflective particles including titanium oxide, which is the same material as the Applicant purported for the colorant comprised of high refractive-index particles (see paragraph 23 in the specification of the present application)).
	Regarding claim 5, Camras in Fig. 2A further teaches high refractive-index particles are selected from one or more particle types including titanium oxide, zinc oxide, aluminum oxide, and magnesium oxide (¶ 46, titanium oxide; see also the rejection of claim 4 as noted above).
	Regarding claim 11, Camras in Fig. 2A further teaches the high refractive-index material 214 has a refractive index of greater than about 1.5 (¶ 23, high index lens 214 has a refractive index of 1.7 or greater, which anticipates the claimed range of about 1.5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                   

/JAY C CHANG/Primary Examiner, Art Unit 2895